 

‘heslie Moskowitz

  

No. 11220064
‘ann: Lo) pphettengemame ne rarer
SPC-Tucson Plus, U.S. DISTRICT COURT

by
A ALLTEL RSL RES TERS,
Deputy

 

 

 

P.O. Box 24549

Tucson, Arizona 85734

UNITED STATES DISTRICT COURT 4:19 Cy 713 ~-O
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
NO. 4:15-CR-151-16-0
UNITED STATES OF AMERICA,
PLAINTIFF
Vs.

LESLIE MOSKOWIT4,

DEFENDANT
DEFENDANT'S OPPOSITION TO MOTION TO DISMISS DEFENDANT'S
28 U.S.C. SECTION 2255 MOTION AS UNTIMELY

Defendant Leslie Moskowitz ("Defendant" or "Moskowitz")
hereby files this Opposition to the government's Motion to
Dismiss Defendant's 28 U.S.C. 2255 Motion as Untimely.

I. Introduction

This Opposition will demonstrate that the government's
motion is fatally flawed because it ignores the verified

factual allegations of the 2255 Motion and supporting

/
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 2o0f13 PagelD 112

Affidavit and Exhibits and thus the impact of attorney Anthony
Green's ("Green") fraudulent concealment of his egregious
malpractice and conflict of interest on the issues of claim
accrual and equitable tolling. That evidence is more than
sufficient to demonstrate that an evidentiary hearing is
required to determine whether Moskowitz' claim is time barred
under the applicable statute of limitations and related
principle of equitable tolling. Vineyard v Dretke, 125 Fed
Appx 551, 552-53 (5th Cir. 2005), Lexis 4232 at *3,%*7-8
(district court erred in summarily denying petitioner's claim
for equitable tolling based on retained state counsel's having
affirmatively misled petitioner into believing that state post
conviction was still pending; district court erroneously
viewed claim as involving "mere attorney error or neglect"
rather than "an attorney's misrepresentations [, which} may be
grounds for equitable tolling" and district court also erred
in rejecting claim based on affidavit by state counsel rather
than recognizing that conflicting allegations of petitioner
and counsel created credibility issue which "rarely" can be
decided on affidavits alone'); United States v Wynn, 292 F. 3d
226, 230 (Sth Cir. 2002) (petitioner's "allegation that he was
deceived by his attorney into believing that a timely 2255
petiton had been filed on his behalf presents a "rare and
extraordinary" circumstance beyond the petitoner's control
that could warrant equitable tolling of the statute of
limitations).

Defendant incorporates by reference his 2255 motion,
affidavit and exhibits, his Response to Order to Show Cause

and requests the court to take judicial notice of Defendant's

>
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 3o0f13 PagelD 113

Opening Brief on Appeal filed by Green.

IT. GREEN'S CONCEALMENT OF HIS EGREGIOUS MALPRACTICE BEFORE
AND AFTER SENTENCING PREVENTED HIS CLIENT FROM REALIZING HE
HAD BEEN HARMED AT SENTENCING BY HIS ATTORNEY.

The government contends that based upon the court's ruling
and bench comments at sentencing Moskowitz must be
conclusively charged with knowledge at that time that he had
been harmed and that Green did the harm. Both of those facts
are required to trigger the commencement of the one year
statute of limitations set forth in Section 2255(£) (4). United
States v. Kubrick, 444 U.S. 111, 62 L. Ed. 2d 259, 100 S. Ck.
352 (1979). This contention ignores the evidence before the
court that Green set up Moskowitz to expect he would receive a
97 month sentence and that it was "worth a try" to attempt to
get a reduction at the sentencing hearing. It also ignores
Moskowitz! Declaration that he did not realize that Green had
harmed him at sentencing; that he thereafter accepted Green as
his appellate counsel; that he thereafter filed two Clemency
Applications and never once suggested that he had been harmed
because Green tried to get him a lower sentence. These facts
are powerful evidence of Moskowitz’ state of mind.

Indeed, Green's efforts at concealment went far beyond
those initial lies. When the the PSR Addendum was received by
Green, he knew or should have known he had made an egregious
error in judgment and more importantly, that his error was
sure to increase his client's sentence. He should have
promptly met with his client and told him what he had done and
that it would almost certainly increase his sentence from 70

to 97 months. He should have then moved to withdraw Objection

3
Case 4:18-cv-00713-O Document10 Filed 05/28/19 Page 4of13 PagelD 114

1 because it was below "an objective standard of
reasonableness" to have filed it under the circumstances.
Strickland v. Washington, 466 U.S. 668, 688. 80 L Ed 2d 674,
104 S$ Ct 2052 (1984). Likewise, he should have moved to
withdraw as counsel for Moskowitz because his error in filing
resulted in creating an actual conflict of interest with his
client which promptly manifested itself. U.S. v. Culverhouse,
507 F. 3d 888, 892 (Sth Cir. 2007) ("There is an actual
conflict when the attorney knows that his clients interests
diverge and must choose between the interests of multiple
clients OR BE COMPELLED TO COMPROMISE HIS DUTY OF LOYALTY")
(emphasis added); (Workmen v. Cullen, 341 F. 3d 1100, 1107
(10th Cir. 2003) (an actual conflict of interest exists if
counsel is forced to make choices advancing interests to the
detriment of his client); Hall v. U.S., 371 F. 3d 969, 973
(7th Cir., 2004) (an actual conflict exists if defense counsel
was faced with a choice between advancing his own interests
above those of his clients).

Instead of pursuing either of the above described available
courses of action or attempting to negotiate a compromise with
the Probation Officer and prosecutor, Green concealed his
error and its effect from Moskowitz. It was this concealment,
more than the filing of Objection 1, that threw the legal
process off the tracks and cost Moskowitz the normally
available effective replacement counsel who would have
interviewed Moskowitz, read the PSR and the PSR Addendum, and
tried to undo the damage prior to sentencing by bringing the
facts to the attention of the government and the court. From

there, even if attempts to withdraw Objection 1 failed,

¢
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page5of13 PagelD 115

Moskowitz would presumably have had the effective assistance
of counsel who would have filed a 2255 motion based on
ineffective assistance of counsel and sought resentencing with
Objection 1 being treated as a nullity.

But for Green's concealment, the legal process would have
functioned properly because competent legal counsel would have
been available to discover Green's error and take the required
steps to correct it. Instead, Moskowitz was in prison in
Beaumont, Texas in late July, 2016 when his appeal was denied.
He sought advice from the available jail house lawyers at the
prison library and on their erroneous advice, filed a Petiton
for Clemency on October 18, 2016 instead of a 2255 motion by
July 26, 2017. Indeed, the jailhouse lawyer had the PSR, the
Decision on Appeal and the Appellate Briefs and did not inform
Moskowitz of Green's blunder or of the one year time limit on
a 2255 motion.

As described in the Statement of Facts, Moskowitz never
received a response to the 2016 Petition and filed a second
one on January 16, 2018 after the election of the new
President on the advice of a jailhouse lawyer.

It should be clear from a reading of both Clemency
Petitions that Moskowitz had no idea that Green had caused his
sentence to be increased in any amount by the filing of
Objection 1. If he had thought so, that claim would have been
included in both Petitions.

The government's reliance on the sentencing hearing ruling
and bench comments as being the controlling fact, is contrary
to the conclusion on similiar facts in Wynn.

Wynn was convicted of conspiracy to possess with intent to

Ss
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 6of13 PagelD 116

distribute cocaine and aiding and abetting. Wynn's conviction
became final on April 26, 1999. Absent equitable tolling, Wynn
had until April 26, 2000 to file a 2255 motion. Wynn did not
file his 2255 motion until January 2, 2001. Wynn devoted
several pages of his 2255 motion to equitable tolling.

The motion reported a series of telephone conversations
between Wynn and his appellate attorney. In summary, in
January, 1999, appellate counsel told Wynn he would file a
2255 petition for him. In May, 1999, his attorney toid him he
had filed the 2255 petition and would send him a copy. No copy
was received so in June 1999, Wynn wrote the clerk of the
court requesting a copy of his petition. Receiving no
response, in October 1999, Wynn wrote the clerk of court and
asked about the status of his petition. The clerk's office
responded in mid October 1999 that their was no record of a
petition having been filed on his behalf. That same month
after failing to make contact with his attorney, he asked his
father to do so. In the same month, his father did so and was
told that "the reason the clerk did not find anything in the
record to show a habeas filing was because he had filed the
habeas petition directly with the Judge and was awaiting a
response from the Judge and we must be patient."

In August 1999, unable to reach his attorney, Wynn had his
father go to court and purchase a docket sheet. It showed no
filing on Wynn's behalf. In September, Wynn wrote a letter to
the court explaining the above. By order signed October 16,
2001, the court made Wynn's letter a part of the record and
informed Wynn that the court was not in a position to give him

legal advice. The court further informed him that the

G
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 7of13 PagelD 117

timeliness of a 2255 petition would only be considered if, and
when, petitioner filed such a motion. Wynn's petition was
filed 78 days later.

Finding that Wynn's claim accrued on October 23, 1999 when
the court informed him that he had no 2255 petition on file,
the district court denied his petition.

The court of appeals reversed holding that Wynn's attorney's
misconduct constituted a "rare and extraordinary circumstance"
beyond Wtnn's control that could warrant equitable tolling of
the statute of limitations. Pertinent to the instant motion,
it also held that the receipt of the court's letter was not
conclusive because Wynn's attorney's deception continued after
the letter was received. Id at 230. The court found that:

"This situation presents a close question as to
whether Wynn was put on notice to make further inquiry
despite the representations made by his attorney. The
question is sufficiently close to warrant remand for

factual findings as to the factual basis for
Wynn's allegations and the reasonable- ness of Wynn's
reliance of his attorney's representations and advice."

The court amplified it's decision to remand as follows:

Our conclusion that equitable tolling may apply in this
Case assumes that Wynn can establish that his attorney misled
his father by telling him that a habeas petition had been
filed on his behalf and that Wynn reasonably relied on his
attorney's misrepresentations as to the status of his case..."
at 230-31.

Likewise, Green's concealment of his malpractice continued

after the sentencing hearing through the appellate process

7
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 8of13 PagelD 118 .

(Appellant's opening briefhad a zero chance of success. It
should have been an Anders brief but that would have
engendered the scrutiny of the court) and thereafter until it
was finally discovered in June, 2018. As in Wynn, there is an
obvious question of material fact as to the impact on
Moskowitz of Green's lies and concealment and the
reasonableness of that reliance. As in Wynn, Moskowitz is
entitled to an evidentiary hearing.

The government's assertion at page 4 that Moskowitz
"provides no reason that he could not have, with diligence,
known of his attorney's alleged error at the time of
sentencing "disregards all of the evidence to the contrary in
his moving papers and the obvious fact that he has made a
reasonable showing that he was misled by his attorneys lies
and concealment to believe that he had not been harmed at his
sentencing.

The government's argument at page 5-6 that Green's
concealment of the fact that his action in filing objection 1
was egregious malpractice (i.e., legal significance) that cost
Moskowitz 27 months "is not a factual predicate to discovery
of a claim" fails to recognize prevailing caselaw that such
concealment is clearly material to resolution of the inquiry
as to whether equitable tolling is applicable in this case.
Indeed, attorneys lying and concealing the truth from clients
casts a steep distinction in our caselaw as to the
applicability of equitable tolling. In short, where a 2255
motion or other claim is time barred because an attorney gave
bad advice or missed a filing deadline, equitable tolling will

not apply. This is because unfortunately, we have too much of

¥
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 9of13 PagelD 119

that conduct to open the flocdgates. Thankfully, we still
regard lies and concealment by lawyers from their clients as
"rare and extraordinary circumstances' such that they allow
equity to intervene to prevent injustice.

By its citation to U.S. v Jackson, 470 F. App'x 324 (5th
Cir. 2012) [misnamed by the government on page 5 as U.S. v
Moskowitz], the government conflates a 19 year delay in filing
a habeas petition because of bad legal advice into supposed
authority for concluding that the court's ruling and bench
comments at sentencing have to be conclusive on whether
equitable tolling is available. Wynn indicates otherwise.
Notably, the court in Jackson specifically identified
Jackson's sworn statement that he had nagging concerns about
whether his sentences would run concurrently throughout his
lengthy state prison term. To the contray, Moskowitz has
consistently stated he had no suspicion because the hearing
took place as he was told to anticipate.

III. THE COURT SHOULD DENY THE MOTION TO DISMISS AND ORDER
THE RESPONDENT TO FILE AN ANSWER TO THE 2255 MOTION AND SHOULD
THEREAFTER SET AN EVIDENTIARY HEARING ON THE MOTION,

The courts of this circuit recognize that issues of claim
accrual are usually deemed questions of fact to be determined
based on evidence adduced at an evidentiary hearing. Vineyard,
supra at 552-53; U.S. v Wynn, supra ah 230-231.

In this case, the only affidavit and exhibits before the
court have been submitted by the Defendant. In support of its
motion to dismiss, the government contends in substance that
Moskowitz knew or should have known at his sentencing hearing

that he had been harmed and that Green was the cause. Upon

7
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 10o0f13 PagelD 120

this premise, the government claims Moskowitz 2255 motion must
be dismissed as time barred. As stated above, this assertion
ignores the impact of Green's active concealment of his
malpractice and conflict of interest both before and long
after the sentencing hearing.

As the Supreme Court described in Lonchar v Thomas, 517
U.S. 314, 324, 134 L Ed 2d 440, 46 §. Ct. 1293 (1996},
equitable tolling is a discretionary doctrine that turns on
the facts and circumstances of a particular case, equitable
tolling does not lend itself to bright-line rules, but we draw
on general principles to guide when equitable tolling is
appropriate. We must be cautious not to apply the statute of
limitations too harshly.

"Dismissal of a first habeas petition is a particularily
serious matter, for that dismissal denies the petitioner the
protections of the Great Writ entirely, risking injury to an
important interest in human liberty." Id. at 324....

..We and the district courts, guided by precedent, must
examine each case on its facts to determine whether it
presents sufficiently "rare and exceptional circumstances" to
justify equitable tolling. Id at 324.

The equities here strongly favor Moskowitz. He was the
victim of his own attorney who was sworn to be his zealous
advocate, Green covered his mistake by deceiving Moskowitz
that it was worth a try to get a lower sentence when there was
no chance that Objection 1 would produce that result. This was
deceit and conduct so far below accepted norms as to be both
egregious. Green's silent coverup made it more difficult if

not impossible for Moskowitz to know the filing of Objection 1

/0
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 11o0f13 PagelD 121

was not close to being worth a try and was the cause of his
sentence being at least 27 months longer than it should have
been.

As required by Kubrick when a party knows he has been harmed
and who harmed him, which predicated are not here present,
Moskowitz did seek advice when he lost the appeal but he got
bad advice and did even suggest that he was harmed by Green at
sentencing. His request was a generalized inquiry to look and
see. He is not a lawyer. He had a right to trust in his
attorney. He was thrown to the wolves as part of Green's
concealment. He was cut off from effective counsel by Green's
concealment until he eventually was informed in Tucson that
Green was the cause of 27 extra months of imprisonment on June
15, 2018.

Conclusion

The papers before the court do not come close to
conclusively showing that this proceeding is time barred. This
being the case, the motion to dismiss should be denied, the
government should be ordered to file an Answer to the 2255
motion, and thereafter an evidentiary hearing should be
scheduled on all issues.

Dated this 20th day of May, 2019

 
   

 

fe Z a A j
Leslie wane

Certificate of Service
The original of the foregoing

mailed on May 20, 2019 to:

/t
Case 4:18-cv-00713-O Document 10 Filed 05/28/19 Page 12o0f13 PagelD 122

Clerk, U.S. District Court
Northern District of Texas

Fort Worth Division

501 West Tenth Street, Room 3106

Fort Worth, Texas 76102

Copy of the foregoing mailed

on May 20, 2019 to:

Amy Mitchell

Asst. U.S. Attorney

1100 Commerce Street, Third Floor

Dallas, Texas 75242

i a

i_“Leslie Mosk fice J

 

[ 2..
wom HG

oO
N
od
QO
®
o
©
oO
o
o
_—
oO
o
o
®
o
©
ou
Oo
o
—
oO
N
on
Ko)
oO
To
®
re
oO
o
_
Cc
®
Ee
5
Oo
oO
Q
O
o
o
MB
oO
oO
>
2
00
od
Tt
®
Nn
©

 

O| S CO | 7 IM. “rs Meal. 1 ~y a
Aol LAC YEO a

sox? | ie pe LSS G tue oe
437%,) 21 WIA SA YO

 

pSESS 4 OD ot ‘wesany

 

 

PPShEOY’ oO”
MESON). . nS

$20-O701| [44
ZINWY SO Lf ol]SO7

 
